Citation Nr: 0913738	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-37 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating for 
dermatophytosis of the feet in excess of 10 percent for the 
period of the appeal prior to August 11, 2008, and in excess 
of zero percent thereafter.

2.  Entitlement to an effective date prior to May 10, 2004, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois.  The issues before the 
Board today were remanded in April 2008 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's dermatophytosis of 
the feet has been manifested by onychomycosis of the 
bilateral toes which affects no more than one percent of his 
entire body; treatment consisted of no more than 
onychodebridement and topical fungoid creams.

2.  The Chicago RO received the Veteran's application for 
increased compensation based on individual unemployability on 
May 10, 2004, and no earlier.

3.  Service connection is in effect for the following 
disabilities: type II diabetes mellitus, evaluated as 40 
percent disabling effective August 16, 2002; mild diabetic 
retinopathy, evaluated as 10 percent disabling effective 
August 16, 2002; hypertension, evaluated as 10 percent 
disabling effective August 16, 2002; left lower extremity 
peripheral neuropathy, evaluated as 10 percent disabling 
effective May 10, 2004; right lower extremity peripheral 
neuropathy, evaluated as 10 percent disabling effective May 
10, 2004; dermatophytosis of the feet, evaluated as 10 
percent disabling effective May 10, 2004, and noncompensable 
(zero percent) effective August 11, 2008; bilateral fracture 
of the mandible, evaluated as noncompensable effective April 
17, 1973; and erectile dysfunction, evaluated as 
noncompensable effective August 16, 2002.

4.  There is no competent evidence of unemployability, 
related to service-connected disability, during the period 
from May 2003 to May 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for dermatophytosis in 
excess of 10 percent for the period of the appeal prior to 
August 11, 2008, and in excess of zero percent thereafter, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806 and 7813 (2008).

2.  The criteria for an effective date earlier than May 10, 
2004, for the grant of TDIU have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2008 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a June 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein, including the information and evidence necessary to 
substantiate a disability rating and effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The June 
2008 letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

Although the June 2008 letter was sent to the Veteran after 
the October 2004 rating decision on appeal, the Board finds 
that to the extent that the notice was not given prior to the 
initial adjudication of the claim in accordance with 
Pelegrini II, any timing defect was harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (once an 
error is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the claimant); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In this regard, the notice provided to the 
Veteran in June 2008 fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
October 2008 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  The Veteran also submitted a 
response in July 2008 indicating that he had received this 
notice letter and had no further information or evidence to 
submit in support of his appeal.  See Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's claim 
for a higher initial rating for dermatophytosis, the Board 
observes that the Court, in Vazquez-Flores, distinguished 
claims for increased compensation of an already service-
connected disability from those regarding the initial-
disability-rating element of a service connection claim.  In 
addition, the Court has previously held that, when the rating 
decision that is the basis of the appeal was for service 
connection for a disability, once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient Vazquez-Flores notice has been provided for the 
Veteran's dermatophytosis is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
treatment records.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims.  Finally, the Veteran 
was afforded a VA examination with respect to his initial 
rating claim on appeal. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

As an initial matter, the Board notes that color photographs 
of the Veteran's feet were received at the Board in March 
2009.  It appears that these are the color photographs taken 
at the Veteran's August 2008 VA examination which evaluated 
the severity of his service-connected dermatophytosis of the 
feet currently on appeal.  

Although the agency of original jurisdiction (AOJ) reviewed 
the August 2008 VA examination report prior to this appeal 
being recertified to the Board, it is not certain whether 
these color photographs were reviewed.  Generally, the AOJ 
should review all "additional pertinent evidence" received 
after a statement of the case or the most recent supplemental 
statement of the case and issue a new supplemental statement 
of the case.  38 C.F.R. § 19.31 (2008).  In the present case, 
the August 2008 VA examination report, which was reviewed by 
the AOJ and considered in its October 2008 supplemental 
statement of the case, notes that the Veteran's 
"dermatophytosis has been cleared" since treatment by a 
podiatrist and that color photographs were taken of the 
Veteran's feet to show this.  

In light of the August 2008 VA examiner's statement that the 
color photographs do not show any active dermatophytosis, the 
Board is of the opinion that the color photographs cannot be 
considered "pertinent" to the Veteran's initial rating 
claim on appeal.  In this regard, they do not provide any 
evidence relevant to the Veteran's assertion that his current 
10 percent initial rating is inadequate.  As such, the Board 
finds that a remand for AOJ consideration is not required.  
To remand this appeal would only further delay this appeal 
with no obvious benefit flowing to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


I. Initial Rating for Dermatophytosis

The Veteran was awarded service connection for 
dermatophytosis of the feet associated with his service-
connected diabetes mellitus by RO rating decision dated in 
October 2005; a noncompensable (zero percent) disability 
rating was assigned, effective July 2, 2004.  The Veteran 
appealed both the initial rating and effective date assigned.  
In August 2005, the RO amended the initial award and assigned 
a 10 percent disability rating, effective May 10, 2004.  The 
Veteran perfected his appeal of both issues; an earlier 
effective date was denied by the Board in April 2008.  The 
issue of entitlement to a higher initial rating was remanded 
for a new VA examination.  

Following a VA examination in August 2008, the RO reduced the 
disability rating assigned to the Veteran's dermatophytosis 
from 10 percent to noncompensable, effective August 11, 2008, 
the date of the VA examination.  See RO Rating Decision dated 
October 17, 2008.  VA law and regulations provide for certain 
procedural protections when the evaluation of a service-
connected disability is reduced.  See 38 U.S.C.A. § 5112(b) 
(West 2002); 38 C.F.R. § 3.105(e) (2008).  In short, prior to 
the implementation of a reduction in the evaluation, VA shall 
issue a veteran a rating decision proposing the reduction; 
the veteran then has sixty days for the presentation of 
additional evidence or to request a hearing.  Id.  However, 
when a reduction does not result in a reduction or 
discontinuance of compensation payments currently being made, 
such procedures do not apply.  38 C.F.R. § 3.105(e).  

In the present case, the August 2008 reduction to the 
disability rating assigned to the Veteran's dermatophytosis 
did not affect his overall compensation benefits.  In this 
regard, the Board observes that the Veteran is in receipt of 
TDIU benefits.  The August 2008 rating reduction did not 
impact this award; thus, there was no change in his overall 
benefits and a discussion of whether there was compliance 
with the procedures laid out in 38 C.F.R. § 3.105(e) is 
unnecessary.  The issue on appeal is therefore entitlement to 
an initial rating in excess of 10 percent for the period of 
the appeal prior to August 11, 2008, and in excess of zero 
percent thereafter.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Veteran's service-connected disability is presently rated 
pursuant to Diagnostic Code 7813-7806.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case therefore indicates that 
dermatophytosis under Diagnostic Code 7813 is the service-
connected disorder and that dermatitis is the predominant 
residual condition.  A review of the applicable rating 
criteria for dermatophytosis reveals that it is to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).  
In this case, the Veteran's skin condition does not involve 
his head, face, or neck; rather, it involves his 
feet/toenails.  Additionally, his predominant disability is 
not scars.  Accordingly, his disability is correctly rated 
under the criteria for dermatitis.  

The Board notes that 38 C.F.R. § 4.118 was amended during the 
pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 
23, 2008).  Pertinent to this appeal, this regulatory 
amendment did not change the rating criteria for Diagnostic 
Code 7806.  However, even if it had, the amended criteria are 
only applicable to "applications for benefits received by VA 
on or after October 23, 2008."  Id. at 54,708.  Thus, there 
is no impact on the Veteran's current claim for benefits, 
which was received by VA in May 2004.

Under Diagnostic Code 7806, a noncompensable rating will be 
assigned where less than 5 percent of the entire body or of 
exposed areas are affected, and no more than topical therapy 
was required during the past 12-month period.  A 10 percent 
rating will be assigned where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813 
(2008).

The Veteran's treatment records show that he has been treated 
for thick, brittle, yellow toenails, diagnosed as 
onychomycosis (also known as dermatophytosis), since April 
2004 with debridement and a topical tincture fungoid cream.  
See VA Podiatry Clinic Record dated April 22, 2004; July 2004 
VA Diabetes Examination Report; VA Podiatry Clinic Record 
dated September 23, 2004; VA Podiatry Clinic Record dated 
April 21, 2005.  More recently, the Veteran was evaluated in 
August 2008; at such time, there was no evidence of any 
dermatophytosis of the toenails.  The Veteran indicated that 
it had cleared up following the topical treatment.  The 
August 2008 VA examiner determined that, when active, the 
Veteran's service-connected dermatophytosis of the toenails 
affected less than one percent of his entire body surface 
area.  As of August 2008, however, it affected zero percent 
of his entire body surface area.  

There is no competent evidence at any time during this appeal 
that the Veteran's dermatophytosis has been treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  At his August 2008 VA examination, 
the Veteran expressly denied the use of any oral medications, 
radiation, corticosteroids, or other immunosuppressive drugs.  
There is also no competent evidence during this appeal that 
the Veteran's dermatophytosis of the feet has affected more 
than "less than one percent" of his entire body.  

Under these circumstances, the Board is of the opinion that 
the disability ratings assigned by the RO, namely, 10 percent 
prior to August 11, 2008, and zero percent thereafter, are 
appropriate.  The Board notes that it considered whether 
staged ratings are appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, there is no competent 
evidence that the Veteran's service-connected disability 
increased in severity during this appeal sufficient to 
warrant a higher rating.  Furthermore, there is no indication 
that the Veteran's dermatophytosis was of a compensable 
severity as of August 11, 2008.  Thus, no staged ratings 
other than those already provided by the RO are necessary.  
Absent any competent evidence of symptomatology warranting 
higher ratings than those assigned, the Veteran's appeal must 
be denied.  38 U.S.C.A. § 1155.

II. Earlier Effective Date for TDIU

Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).  See Hurd v. West, 13 
Vet. App. 449 (2000) (a TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim).  The regulations also 
provide, however, that if an increase in disability occurred 
within one year prior to the date of claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  Id.

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(2008).

Historically, the Board notes that on May 10, 2004, the RO 
received a completed VA Form 21-8940 ("Veteran's Application 
for Increased Compensation Based on Unemployability").  By 
rating decision dated in October 2004, the RO granted TDIU 
effective July 2, 2004, the date of a VA examination which 
contained an opinion that the Veteran was unemployable as a 
result of his service-connected disabilities.  The Veteran 
appealed this effective date, and in August 2005, the RO 
awarded an effective date of May 10, 2004, the date his TDIU 
claim was received.  However, the Veteran continued to 
express disagreement with the effective date assigned to his 
TDIU award and perfected an appeal as to this issue.

In view of the foregoing, to award TDIU benefits earlier than 
that date established by the RO, it is necessary to determine 
when a claim for that benefit may have been received and when 
it may have been factually ascertainable there was an 
increase in disability to warrant TDIU benefits.  "Claim" 
is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by VA from a claimant may be 
considered an informal claim.  Such an informal claim must 
identify the benefits sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155(a) (2008).  If received within one year 
from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  Id.  

VA law and regulations also provide that a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits when certain circumstances are met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.157 (2008).  
In the case of a report of examination or hospitalization by 
VA, the date of the examination or treatment will be accepted 
as the informal date of claim if a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  
38 C.F.R. § 3.157(b)(1).  Alternatively, the date of receipt 
of evidence from a private physician or layman will be 
accepted as the informal date of claim when the evidence 
furnished is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits and is received within one year of a formal claim 
for benefits.  38 C.F.R. § 3.157(b)(2).  

As noted above, the RO received the Veteran's initial claim 
of entitlement to TDIU on May 10, 2004.  Prior to such date, 
the Board finds that there is no communication from the 
Veteran which can reasonably be interpreted as a claim of 
entitlement to TDIU.  The Board notes that it considered 
whether a VA Form 21-4142 ("Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)") submitted by the Veteran in August 2002 in 
conjunction with a claim for an increased rating for service-
connected diabetes mellitus could be interpreted as raising 
the issue of TDIU.  In this regard, the Veteran states in the 
consent form that he "can no longer work as a building 
engineer of my school - things like changing light bulbs - 
cleaning rain gutters [sic] etc., due to low sugars."  Yet, 
while the Board acknowledges that the Veteran discusses his 
inability to remain in his current employment as a result of 
his service-connected diabetes; however, he does not assert 
that he is unemployable as a result of such service-connected 
disability.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (a claim for an increased rating includes a 
claim for TDIU when "a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability" 
[emphasis added]).  Therefore, even when read 
sympathetically, the Board is of the opinion that this 
communication cannot be interpreted as an informal claim for 
TDIU benefits.  

Additionally, there is nothing in the competent evidence of 
record for the year prior to the Veteran's May 2004 claim 
which indicates that his service-connected disabilities 
render him unemployable.  Rather, the Veteran's VA treatment 
records show that his predominant disability is service-
connected insulin-dependent diabetes with episodes of 
hypoglycemia and hyperglycemia.  See, e.g., VA Ambulatory 
Care Record dated August 19, 2003; VA Diabetic Consult dated 
January 22, 2004.  However, there is no mention of what 
impact, if any, this, or any other service-connected 
disability has on his employability.  In fact, many of the 
Veteran's treatment records leading up to his May 2004 claim 
indicate that his diabetes is well-controlled.  See VA 
Ambulatory Care Record dated February 24, 2004; VA 
Endocrinology Record dated April 22, 2004.  

The first competent evidence of unemployability is the July 
2002 VA diabetes examination report which contains an opinion 
that the Veteran's service-connected disabilities render him 
"unable to gain or maintain any type of viable gainful 
employment."  Indeed, as a result of this examination, and 
other VA examinations, the Veteran was awarded service 
connection for a number of disabilities as secondary to 
service-connected diabetes mellitus, including peripheral 
neuropathy of the bilateral lower extremities, mild diabetic 
retinopathy, and dermatophytosis of the feet.  These service 
connection awards were effective May 10, 2004, and allowed 
the Veteran to meet the percentage standards for TDIU set 
forth in 38 C.F.R. § 4.16(a).  Although the July 2002 VA 
examination reports provide the basis for the Veteran's 
service connection awards and the grant of TDIU benefits, the 
Board observes that none of these VA examination reports 
specifically indicate that the Veteran's service-connected 
disabilities rendered him unemployable in the period from May 
2003 to May 2004 or that there was any increase in the 
Veteran's service-connected disabilities during this period.  
Rather, the July 2002 examination report states that the 
Veteran is unable to gain or maintain employment "either now 
or in the future."

Since competent evidence of the Veteran's unemployability due 
to service-connected disabilities under VA standards is not 
present relating the year prior to filing his claim, the 
effective date of the grant of TDIU became the date of his 
claim.  There is simply nothing in the facts of this case or 
in the applicable law and regulations which would support the 
assignment of an effective date earlier than May 10, 2004, 
for the assignment of the veteran's TDIU rating.  
Accordingly, the appeal is denied.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, the Board has 
considered the possibility of referring this case to the 
Director, Compensation and Pension Service, for extra-
schedular consideration for the year prior to May 10, 2004.  
38 C.F.R. § 3.321(b)(1) (2008).  However, as discussed above, 
the record during that time does not suggest that the Veteran 
was unemployable by reason of his service-connected 
disabilities.  As noted above, his diabetes and related 
disabilities were described as "well-controlled."  Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. 
§ 4.16(b) (2008).


ORDER

Entitlement to an initial disability rating for 
dermatophytosis in excess of 10 percent for the period of the 
appeal prior to August 11, 2008, and in excess of zero 
percent thereafter, is denied.

Entitlement to an effective date prior to May 10, 2004, for 
the grant of a TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


